Citation Nr: 1113733	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for depression claimed as secondary to service-connected macular degeneration and retinopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision which, in part, denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues addressed in this decision have been obtained by VA.  

2.  There is no competent evidence that the Veteran's depression is causally related to or otherwise aggravated by his service-connected macular degeneration and retinopathy.  


CONCLUSION OF LAW

The Veteran does not have depression which is proximately due to, the result of, or aggravated by service-connected macular degeneration and retinopathy.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Specifically, VA regulations provide that an examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but indicates that the claimed disability or symptoms may be associated with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4)(C).  As will be discussed in greater detail below, the Board concludes that an examination is not needed because there is insufficient evidence that the claimed disability may be related to a service-connected disability.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  



Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2010).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  


Factual Background & Analysis

The Veteran does not claim, nor do the service treatment records show any complaints, treatment, abnormalities, or diagnosis referable to depression or any psychiatric problems in service or until several years thereafter.  Rather, the Veteran contends that his depression was caused by his service-connected macular degeneration and retinopathy.  At an RO hearing in May 2008, the Veteran testified that he had become increasingly depressed since the onset of his macular degeneration and retinopathy associated with his diabetes.  He said that the prognosis for his eye disorder was not good and will eventually lead to blindness, and that he worries how this will affect his employment opportunities and his ability to provide for his family in the future.  

Initially, the Board notes that while the Veteran was diagnosed with macular degeneration and retinopathy in March 2006, for which service-connected has been established, there is no medical report of record which suggests an etiological relationship between his current psychiatric problems and the service-connected eye disorder.  At present, the evidence does not show that the Veteran has any significant impairment of visual acuity associated with his macular degeneration and retinopathy, and that his current uncorrected distant vision is 20/25 in the right eye and 20/20 in the left eye.  (See May 2007 VA ophthalmology report).  Moreover, while the Veteran has been evaluated by a private psychiatrist and VA psychiatric services on numerous occasions, he has never reported any psychiatric symptoms associated with his eye disorder, or for that matter, any of his medical conditions, nor has any healthcare provider related his current depressive disorder to a service-connected disability.  

While the Veteran now argues that his depression began after he was found to have macular degeneration and retinopathy, the evidence of record clearly shows that his depression was present prior to the onset of his eye disorder.  The Veteran first sought psychiatric counseling for marital problems and feelings of guilt associated with his mother's death in July and August 1999.  The diagnosis (by a social worker) at that time was major depressive disorder.  When seen by VA ambulatory care in July 2000, the Veteran reported that he had trouble sleeping and felt depressed most of the time, and believed that his symptoms were due to attention deficit disorder.  The report did not include any specific diagnosis or assessment for the Veteran's complaints.  

In September 2006, the Veteran was referred to VA psychiatric services for evaluation after he was restricted from carrying a firearm in his job as a VA police officer.  The Veteran reported that his marital relationship had been deteriorating for the past few years after his wife joined a religious group and began to spend considerable time with them, and neglecting him.  The Veteran reported that he confronted his wife about his feelings but that nothing changed, and that he asked her for a separation about four months earlier.  He went on that his wife believed that the Veteran was seeing another woman and began persistent harassment, stalking him, calling him at night, showing up at work, provoking arguments and generally devaluating him.  This caused the Veteran increased stress and he consulted a physician who prescribed Xanax and Ambien to help him sleep.  The Veteran reported that he had been married 15 years and had two children, both diagnosed with Asperger's Syndrome.  The diagnosis was partner relational problems due to marital discord.  

Private treatment records, received in January 2007, showed that the Veteran sought psychiatric counseling concerning his marital difficulties from September to November 2006.  The Veteran provided essentially the same history as on the September 2006 VA evaluation (above), and described his feelings concerning his marriage, children and separation, and how it was affecting his life, work and schooling.  The Veteran did not describe, nor did the psychiatric notes reflect any symptoms or problems related to the Veteran's multiple physical disabilities.  

A VA psychiatric evaluation report in January 2007, indicated that the Veteran had depressive symptoms for the past year due to his marital difficulties.  The Veteran reported that his wife was vindictive since he moved out and had been calling his job and telling colleagues that she was fearful of him and had to change the locks on the house, which lead to his weapon being taken away at work and losing his credentials.  The Veteran reported a loss of appetite and difficulty sleeping, and said that he felt alone and hopeless.  The psychiatrist noted that the Veteran's depressive symptoms coincided with his marital difficulties and subsequent separation, and that he perseverated about his failed marriage and his wife's current actions, going into detail on every argument.  His current stressors included his separation, difficulties at work, and limited financial resources to provide for his family and two separate households.  The diagnosis was major depressive disorder without severe psychosis.  

After review of all the evidence of record, the Board finds that there is no credible evidence to support the Veteran's assertion that his current psychiatric problems are related to his service-connected eye disorder.  While the Veteran is competent to provide information regarding his experienced symptoms, in the presence of medical records which uniformly relate his psychiatric complaints to relationship issues, rather than to his service connected disabilities, the Board does not consider the Veteran credible in this regard, and accords no probative value to these assertions.  

Further, the Veteran has not presented any competent evidence to support the assertion psychiatric disability is secondary to service connected disability.  He has not presented any competent evidence to support that assertion, nor has he alleged that he was told by any medical practitioner that his depression was caused by or related to the service-connected disability.  Where a determinative issue, as here, involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As there is no competent, credible evidence of record suggesting a relationship between the Veteran's major depressive disorder and his service-connected macular degeneration and retinopathy, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for depression secondary to service-connected macular degeneration and retinopathy is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


